                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ROSLYN TRAVIS-STRATTON,                        )
                                               )
       Plaintiff,                              )       Case No. 17-cv-6912
                                               )
       v.                                      )       Hon. Jorge L. Alonso
                                               )
RIVERSOURCE LIFE                               )
INSURANCE COMPANY,                             )
                                               )
       Defendant.                              )


                          MEMORANDUM OPINION AND ORDER

       After defendant Riversource Life Insurance Company (“Riversource”) denied her claim

for disability benefits, plaintiff Roslyn Travis-Stratton (“Travis-Stratton”) filed in the Circuit

Court of Cook County a complaint alleging a single count of breach of contract. Defendant

removed the case here, 1 and both parties have moved for summary judgment. For the reasons set

forth below, the Court grants defendant’s motion for summary judgment and denies plaintiff’s

motion for summary judgment.

I.     BACKGROUND

       The following facts are undisputed unless otherwise noted. 2



1
  The Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332(a)(1). Plaintiff is a
citizen of Illinois. Defendant is a citizen of Minnesota, because it is a Minnesota corporation
with a principal place of business in Minnesota. The amount in controversy is greater than
$75,000.00.
2
  Local Rule 56.1 outlines the requirements for the introduction of facts parties would like
considered in connection with a motion for summary judgment. The Court enforces Local Rule
56.1 strictly. Where one party supports a fact with admissible evidence and the other party fails
to controvert the fact with citation to admissible evidence, the Court deems the fact admitted.
See Curtis v. Costco Wholesale Corp., 807 F.3d 215, 218-19 (7th Cir. 2015); Ammons v.
Aramark Uniform Servs., Inc., 368 F.3d 809, 817-18 (7th Cir. 2004). This does not, however,
       On or about June 15, 2003, plaintiff, a dentist, took out a disability income insurance

policy with defendant, which, at the time, was called IDS Insurance Company. Plaintiff’s policy,

Policy No. 9100-07167770 (the “Policy”) provides a Basic Monthly Income of $5,000.00 per

month, with a Social Benefits Rider of $1,200.00 per month and a cost of living adjustment of

4%. The Policy states, among other things:

                                           Policy Data
                                             * * *
       Benefit Starting Date:         181st day of total disability
                                             * * *
                                  The Insurance Contract
                                              * * *
                                           Definitions
                                              * * *
       Benefit Starting Date

       The date shown under Policy Data. It is the date when benefits begin during a
       Period of Disability.
                                          * * *
       Period of Disability

       A Period of Disability

       1.    begins on the first day You are disabled, and
       2.    ends when You are no longer disabled.
                                           * * *
       Regular Occupation

       The job or occupation in which You work on a full time basis, or one from which
       You derive the majority of Your earned income at the time You are disabled.
                                           * * *
       Total Disability

       When We use terms like ‘disabled’, ‘totally disabled,’ and ‘disability,’ We mean
       Total Disability. Total Disability means that because of Injury or Sickness, You
       are:




absolve the party putting forth the fact of the duty to support the fact with admissible evidence.
See Keeton v. Morningstar, Inc., 667 F.3d 877, 880 (7th Cir. 2012).



                                               2
        1.     Under the regular and personal care of a licensed Physician other than
        yourself;
        2.     In the first two years of such disability, unable to perform the material and
        substantial duties of Your Regular Occupation; and
        3.     After two years of such disability, unable to perform the material and
        substantial duties of any gainful occupation for which You are reasonably fitted
        by education, training or experience.
                                               * * *
                                       Benefit Provisions
        Total Disability Benefit

        If You are disabled until the Benefit Starting Date, benefits will be payable for
        Total Disability on and after the Benefit Starting Date. Benefits will be paid at
        the Basic Monthly Income benefit rate shown under Policy Data. Benefits will be
        paid only while You are Totally Disabled.
                                               * * *
                                      Waiver of Premium

        Premium Waived After 90 Days

        After You have been disabled for 90 days, We will waive any premium that
        becomes due while You remain disabled before Age 65. Your policy and its
        benefits will continue as though the premium had been paid. If any premium was
        due and paid in the first 90 days of disability, We will refund it to You.
                                               * * *
                                     Social Benefits Rider
                                               * * *
        We will pay You up to the rider benefit if: 1) Your Disability continues to this
        rider’s Benefit Starting Date, which is shown under Policy Data; and 2) the policy
        benefit is payable for such Disability.

(Policy at 3, 4, 5-6, 7/Docket 59-2 at 8, 9, 10-11, 12, 18).

        Plaintiff has owned and practiced dentistry at My Dentist & Associates (“My Dentist”)

since 1990. Plaintiff’s schedule at My Dentist is 9:00 a.m to 5:00 p.m. on Wednesdays and

Fridays and 8:00 a.m. to noon on Saturdays, for a total of 20 hours per week. At My Dentist,

plaintiff, in her words:

        diagnose[s] and treat[s] diseases and injuries of the mouth. I remove dental
        decay, diseased teeth and neoplasms. I restore teeth with crowns, fillings and
        onlays. I replace teeth with implants, partial dentures, bridges and complete
        dentures. I manipulate teeth and braces. I remove diseased tissue during



                                                3
       periodontal surgery. I educate patients on proper oral hygiene and dieting. I
       consult with other dentists, physicians and pharmacists.

Plaintiff spends 5% of her work time working with office equipment, 90% of her time working

with small hand tools (including hammers, saws, wrenches) and 5% of her time on general office

duties, including supervising four employees. For this work, plaintiff takes a salary of

approximately $11,000.00 per month.

       At various times during her career, plaintiff worked, in addition to her work at My

Dentist, as a part-time dentist in other practices. For example, from about September 2011 to

about November 2015, plaintiff was paid $126,000.00 per year to work as a part-time dentist at

Family Christian. Plaintiff left that position voluntarily in November 2015. By December 2015,

plaintiff was employed as a part-time dentist at Dental Dreams, LLC (“Dental Dreams”).

       At Dental Dreams, plaintiff worked 16 hours per week, spending 95% of her time

working with small hands tools and 5% of her time working with office equipment. At Dental

Dreams, plaintiff worked with the same dental tools and equipment (with the exception of

Electrosurge) as she used at My Dentist and performed the same types of dental procedures.

Plaintiff describes her work at Dental Dreams as follows:

       I diagnose and treat diseases and injuries of the mouth. I remove dental decay,
       diseased teeth and neoplasms. I restore teeth with crowns, fillings and onlays. I
       replace teeth with implants, partial dentures, bridges and complete dentures. I
       manipulate teeth and braces. I remove diseased tissue during periodontal surgery.
       I educate patients on proper oral hygiene and dieting. I consult with other
       dentists, physicians and pharmacists.

For her work at Dental Dreams, plaintiff was paid $2200 biweekly (i.e., $550 per day), which

was less than she was earning at My Dentist during the same time period.

       In March 2016, plaintiff stopped working at Dental Dreams, because her doctor, Augusto

Chavez (“Dr. Chavez”), limited her to working 20 hours per week on account of numbness in her




                                              4
arms. In September 2016, plaintiff made a claim for benefits under the Policy, asserting that she

had become disabled in March 2016. When plaintiff applied for benefits, Dr. Chavez again

reported that plaintiff should work “no more than 20 hrs/week.” Dr. Chavez did not restrict

plaintiff from performing any type of dental treatment and did not restrict plaintiff from using

any particular piece of dental equipment.

       When Dr. Chavez recommended surgery, plaintiff sought a second opinion from William

Payne (“Dr. Payne”). Like Dr. Chavez, Dr. Payne restricted plaintiff from working more than 20

hours per week but concluded she could continue working as a dentist. Plaintiff did so.

       Even after plaintiff stopped working for Dental Dreams in March 2016, she continued to

own and perform dental procedures at My Dentist. For example, between June 2, 2014 and

February 29, 2016, plaintiff performed 4,267 procedures, including 978 fillings, 65 root canals,

and 162 extractions, at My Dentist. Between March 2, 2016 and November 29, 2017, plaintiff

performed 5,167 procedures, including 1301 fillings, 66 root canals and 238 extractions, at My

Dentist. Thus, she performed more procedures, fillings, root canals and extractions at My

Dentist in the 20 months after her claimed disability commenced than she performed at My

Dentist in the 20 months before. Defendant denied plaintiff’s 2016 claim for benefits.

       Plaintiff’s claim for benefits in 2016 was not her only claim under the Policy. 3 Plaintiff

also submitted a claim in 2009. In her 2009 claim, plaintiff stated, “Before my disability, I

worked full-time, and I performed all aspects of dentistry, including extractions, root canals and

fillings, without any restrictions. Since my disability, I’ve had to reduce my work status to part-

time. I have not been able to do simple or surgical extractions, and I have had to reduce the

number of root canals and fillings I do each day.” Plaintiff testified that, in 2009, her ability to


3
  The Court overrules defendant’s relevance objection to plaintiff’s evidence of her 2009 benefit
claim and defendant’s decision thereon.

                                                5
perform extractions was “quite a bit” reduced. In 2009, plaintiff was able to pull only very loose

teeth, i.e., teeth that had “a plus-three mobility” that one “could almost blow . . . out of the socket

with air.” Plaintiff stated in her 2009 claim that she had been working 30-35 hours per week at

My Dentist and that, after the onset of disability, her work was reduced to 21.5 hours per week.

       Defendant approved plaintiff’s 2009 claim for disability benefits under the Policy.

Plaintiff submitted a progress report in September 2009, in which she stated, “I continue to work

part-time without doing extractions, limiting the number of root canals treated per day, as well as

the number of fillings I do on each patient.” Ultimately, defendant paid plaintiff’s 2009

disability claim for two years and granted her waiver-of-premium benefits.

II.    STANDARD ON A MOTION FOR SUMMARY JUDGMENT

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P.

56(a). When considering a motion for summary judgment, the Court must construe the evidence

and make all reasonable inferences in favor of the non-moving party. Hutchison v. Fitzgerald

Equip. Co., Inc., 910 F.3d 1016, 1021 (7th Cir. 2018). Summary judgment is appropriate when

the non-moving party “fails to make a showing sufficient to establish the existence of an element

essential to the party’s case and on which that party will bear the burden of proof at trial.”

Celotex v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). “A genuine issue

of material fact arises only if sufficient evidence favoring the nonmoving party exists to permit a

jury to return a verdict for that party.” Brummett v. Sinclair Broadcast Group, Inc., 414 F.3d

686, 692 (7th Cir. 2005).




                                                6
III.   DISCUSSION

       A federal court considering a claim under Illinois law attempts “to predict how the

Illinois Supreme Court would decide the issues presented here.” Dunn v. Menard, Inc., 880 F.3d

899, 905 (7th Cir. 2018). Under Illinois law, “[t]he construction of an insurance policy is a

question of law.” Netherlands Ins. Co. v. Phusion Projects, Inc., 737 F.3d 1174, 1177 (7th Cir.

2013); see also Allen v. Transamerica Ins. Co., 128 F.3d 462, 466 (7th Cir. 1997) (“Under

Illinois law, the interpretation of an insurance policy is a question of law.”). The Court’s

“primary function is to ascertain and give effect to the intent of the parties as expressed in the

contract.” Netherlands Ins., 737 F.3d at 1177. “When the words of the policy are unambiguous,

they are afforded their plain ordinary meaning.” Employers Ins. of Wausau v. James McHugh

Const. Co., 144 F.3d 1097, 1104 (7th Cir. 1998); see also Netherlands Ins., 737 F.3d at 1177 (“If

the language of the insurance policy is unambiguous and does not offend public policy, the

provision will be applied as written.”). If a contract term is ambiguous (though not merely if the

parties disagree as to its meaning), then the term is construed against the drafter, which is to say

against the insurance company. Netherlands, Ins., 737 F.3d at 1177.

       Plaintiff claims defendant breached the insurance Policy when it failed to grant her

disability benefits (as well as social benefits and waiver-of-premium benefits) in 2016. Plaintiff

is entitled to those benefits only if she is disabled within the meaning of the Policy. The Policy

defines disability as follows:

       When We use terms like ‘disabled’, ‘totally disabled,’ and ‘disability,’ We mean
       Total Disability. Total Disability means that because of Injury or Sickness, You
       are:

       1.     Under the regular and personal care of a licensed Physician other than
       yourself;
       2.     In the first two years of such disability, unable to perform the material and
       substantial duties of Your Regular Occupation; and



                                               7
        3.     After two years of such disability, unable to perform the material and
        substantial duties of any gainful occupation for which You are reasonably fitted
        by education, training or experience.


(Policy at 6) (emphasis added). Plaintiff seeks benefits for only the first two years of disability,

so the third part of the definition is not relevant to this case. It is undisputed that plaintiff was

under the care of a physician.

        The dispute in this case is whether plaintiff was “unable to perform the material and

substantial duties of [her] Regular Occupation.” To begin with, the parties disagree on what

plaintiff’s Regular Occupation was. The Seventh Circuit, for its part, has said “the appropriate

focus is on the occupation in which [plaintiff] was engaged at the time of [her] sickness,” i.e., at

the time she became disabled. Winter v. Minnesota Mutual Life Ins. Co., 199 F.3d 399, 410 (7th

Cir. 1999). Plaintiff argues her regular occupation is dentist, while defendant argues her regular

occupation is dentist and owner at My Dentist.

        The Policy defines Regular Occupation as “[t]he job or occupation in which You work on

a full time basis, or one from which You derive the majority of Your earned income at the time

You are disabled.” Defendant’s argument—that plaintiff’s regular occupation was dentist and

owner at My Dentist—is certainly consistent with the plain language of the second half of the

definition. At the time plaintiff claims to have become disabled, March 2016, she had two jobs:

her 20-hour-per-week job as owner and dentist at My Dentist and her 16-hour-per-week job as a

dentist at Dental Dreams. 4 At the time, plaintiff was earning roughly $11,000.00 per month at

My Dentist and roughly half that ($2,200.00 biweekly) at Dental Dreams. Accordingly, the


4
  To the extent plaintiff believes her work at Family Christian is relevant to her claim for
disability, the Court disagrees. Plaintiff voluntarily gave up that position in November 2015 and,
the next month, replaced it with her position at Dental Dreams. Plaintiff’s relevant work at the
time she claims be have become disabled, i.e., March 2016, is her work at Dental Dreams and
her work at My Dentist.

                                                 8
position from which plaintiff earned the majority of her income at the time she became disabled

was her position at My Dentist. Thus, defendant’s argument that plaintiff’s Regular Occupation

was as dentist and owner of My Dentist is consistent with the second half of the Policy’s

definition of Regular Occupation, because it was “the one from which [she] derive[d] the

majority of [her] earned income at the time [she was] disabled.”

       Furthermore, it is clear that plaintiff was not “unable to perform the material and

substantial duties” of her position at My Dentist. Even after plaintiff’s asserted disability date

(March 2016), she continued to own and perform dental procedures at My Dentist. True,

plaintiff’s doctor limited her to working 20 hours per week, but that is exactly how many hours

plaintiff had been working at My Dentist before her claimed disability and how many hours she

continued to work at My Dentist after the onset of her claimed disability. In fact, it is undisputed

that plaintiff performed more root canals, fillings and extractions at My Dentist during the 20

months after March 2016 than she had performed at My Dentist during the 20 months before

March 2016. No reasonable jury could conclude that plaintiff was unable to perform the material

and substantial duties of owner and dentist at My Dentist during the time plaintiff claims to have

been disabled. Thus, if the Court concludes that defendant is correct that plaintiff’s Regular

Occupation was owner and dentist at My Dentist, then defendant is entitled to judgment as a

matter of law on plaintiff’s claim.

       It is not, however, so clear that defendant’s interpretation of Regular Occupation is

correct. The definition of Regular Occupation contains two options separated by the word “or.”

(Policy at 6) (“The job or occupation in which You work on a full time basis, or one from which

You derive the majority of Your earned income at the time You are disabled.”). The parties

offer no suggestions as to how the Court should choose between them. Does the definition mean




                                               9
that the Regular Occupation is the full-time job or occupation, unless the policy-holder works

only part-time, in which case the regular occupation is any job or occupation from which the

policy-holder earns the most money? Or does the definition mean a single full-time job unless

the plaintiff has multiple jobs, in which case it is the one of several jobs that is the most

lucrative? Ultimately, the Court need not decide, because, even under plaintiff’s preferred

interpretation of Regular Occupation, she still cannot prevail on her claim.

        Plaintiff’s interpretation of Regular Occupation as meaning, in her case, dentist is a

reasonable reading of the first half of the definition of Regular Occupation. That is so, because

her two jobs—20 hours per week as owner and dentist at My Dentist and 16 hours per week as

dentist at Dental Dreams—could be thought to constitute, together, a full-time occupation as

dentist. But, in order to prevail on her claim for breach of contract, plaintiff must still show she

was “unable to perform the material and substantial duties” of being a dentist.

        The Seventh Circuit has concluded that the phrase “unable to perform the material and

substantial duties” is not ambiguous and means “the policy protects the insured from disabilities

that prevent his continuing in his regular occupation.” McFarland v. General Amer. Life Ins.

Co., 149 F.3d 583, 587 (7th Cir. 1998). Plaintiff argues that she was “unable to perform the

material and substantial duties” of being a dentist, because it is undisputed that she was restricted

to working only 20 hours per week. The problem with plaintiff’s argument is twofold. First, the

Policy she purchased was not a partial disability policy but a total disability policy. (Policy at 6)

(“When We use terms like ‘disabled’, ‘totally disabled,’ and ‘disability,’ We mean Total

Disability.”).

        Second, the Policy defines Total Disability as being “unable to perform the material and

substantial duties” of the position, and the obvious material and substantial duties of being a




                                                10
dentist are performing dental procedures. See, e.g., Shapiro v. Berkshire Life Ins. Co., 212 F.3d

121, 123 & 126 (2nd Cir. 2000) (dentist “unable to perform ‘chair dentistry,’ which is the sum of

procedures involved in treating dental patients in the dentist’s chair” could not perform “the

material and substantial duties” of that occupation and was entitled to disability benefits). That

is consistent with how plaintiff described her job. [Docket 59-2 at 28, 32] (“I diagnose and treat

diseases and injuries of the mouth. I remove dental decay, diseased teeth and neoplasms. I

restore teeth with crowns, fillings and onlays. I replace teeth with implants, partial dentures,

bridges and complete dentures. I manipulate teeth and braces. I remove diseased tissue during

periodontal surgery. I educate patients on proper oral hygiene and dieting. I consult with other

dentists, physicians and pharmacists.”).

       It is undisputed that during her period of claimed disability, plaintiff was able, not

unable, to perform dental procedures, i.e., the material and substantial duties of the position. It is

undisputed that plaintiff could (and did) perform root canals, fillings and extractions even after

her disability onset. In fact, it is undisputed that plaintiff performed more dental procedures

(including more root canals, more extractions and more fillings) at My Dentist after the onset of

her claimed disability than she had performed at My Dentist before the onset of her disability.

The fact that plaintiff could continue performing all of the same dental procedures after the onset

of disability is what distinguishes this case from plaintiff’s 2009 claim, when defendant paid

plaintiff disability benefits for a time when plaintiff was unable to perform a particular dental

procedure, namely extractions. Specifically, in 2009, plaintiff could not perform simple or

surgical extractions. The only extractions plaintiff could perform in 2009 were extractions of the

loosest teeth, the kind plaintiff described as able to be blown out of the socket with air. Thus,

plaintiff was disabled, because she was unable to perform extractions, which were a material and




                                                11
substantial duty of being a dentist. See McFarland, 149 F.3d at 588 (explaining that an inability

to perform a core function of a job, for example a shortstop unable to throw, could constitute

total disability). In 2009, plaintiff was like a shortstop unable to throw; but, in 2012, she was

like a shortstop who could play ball, just not in every game.

       In McFarland, the Seventh Circuit also explained that a person might be considered

unable to perform the material and substantial duties of her occupation if a disability “renders the

person unable to perform . . . for a long enough period to continue working at his regular

occupation.” McFarland, 149 F.3d at 588 (emphasis added). Plaintiff, though, who names her

regular occupation as dentist, was, in fact, able to perform for long enough periods to continue

working as a dentist. Specifically, plaintiff continued to work as a dentist, performing dental

procedures—including root canals, fillings and extractions—at My Dentist after the onset of

disability. That she performed less of her occupation, because she was working only 20 hours

per week, is not dispositive. 5 Because she continued to perform dental tasks in sufficient




5
 Plaintiff insists that her Regular Occupation is dentist, but she argues she is totally disabled by
virtue of dropping one of her two positions as dentist. In other words, she wants each position to
be a separate occupation. She cannot have it both ways. For plaintiff to argue she is disabled by
virtue of her no longer working the extra sixteen hours at Dental Dreams is like dividing her
occupation into two (Dental Dreams and My Dentist) and saying she could not do one of the two.
The Seventh Circuit rejected a similar idea the second time it considered the McFarland case.
There, the Seventh Circuit explained:

       [T]he problem with the district court’s opinion is that it makes duties synonymous
       with occupations, therefore rendering the concept of ‘total disability’
       meaningless. Under its reasoning, the district court easily could have concluded
       that Mr. McFarland had more than two ‘occupations;’ the district court could have
       found that Mr. McFarland had the occupation of president, sheet metal worker,
       human resources manager, crew foreperson and so forth. Following the district
       court’s logic, if Mr. McFarland were to endure an injury or illness that prevented
       him from performing any one of these ‘occupations,’ then he would be ‘totally
       disabled’ under the policy.



                                               12
quantities to continue working at her Regular Occupation (dentist, under plaintiff’s preferred

reading of Regular Occupation), she was not disabled within the meaning of the contract.

       Defendant is entitled to judgment as a matter of law on plaintiff’s claim for breach of

contract. Accordingly, plaintiff’s motion for summary judgment is denied, and defendant’s

motion for summary judgment is granted.

IV.    CONCLUSION

       For all of these reasons, the Court grants defendant’s motion [56] for summary judgment

and denies plaintiff’s motion [61] for summary judgment. Civil case terminated.

SO ORDERED.                                          ENTERED: March 13, 2020




                                                     ___________________________
                                                     HON. JORGE ALONSO
                                                     United States District Judge




McFarland v. General Amer. Life Ins. Co., 210 F.3d 375 (table), 2000 WL 125746 at *3 (7th Cir.
2000). Plaintiff had one occupation, and she was able to continue performing it after the onset of
her disability in 2016.

                                              13
